DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/29/21 has been entered. 
Response to Arguments
Applicant’s arguments with respect to claims 1-11 have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
	4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Rimon (US 2008/0012838) in view of Huawei (WO 2014187353, cited by Applicant) and Liu et al. (US 2016/0085407, hereinafter “Liu”).	Regarding claim 1, Rimon discloses	A method for detecting a touch pattern width, comprising ([0008-0010, 0073, 0088-0090, 0093, and 0098-0101]):	receiving, via a first communication link to an application from a first device, first coordinate information and corresponding first touch width information for a first touch pattern, and storing the first coordinate information and the first touch width information in a data dictionary ([0008-0010, 0073, 0086, 0088-0090, 0093, and 0098-0101], calibration procedure provides users first coordinate information [0100] including touch sensor signals for detecting touch having coordinate information and touch width information which is stored for later verification during a subsequent touch along with other various characterization criteria; the various characterization criteria as signal parameters is collected for the number of conducting lines of the digitizer detecting a signal, amplitude of the detected signal, amount of pressure applied to the digitizer, size of the finger touch, width of the finger touch, length of the finger touch, shape of the corresponding to the first coordinate information, and associating the first touch width information as width information to the current second touch pattern ([0008-0010, 0073, 0086, 0088-0090, 0093, and 0098-0101]; [0098] verification searches from the stored first coordinate information (stored user’s first touch information) for consistency with the second coordinate information (subsequent user touch after calibration) and .
	Rimon does not explicitly disclose the first and second communications each being a “communication link” such that processing of the touch pattern width is performed external to the touch device by an external device.	Huawei teaches storing a graphics library in advance for different users in order to unlock touch screen devices based on touch parameters such as width of the touch and pattern of the touch (machine translation, Abstract, page 6, steps S11 and/or S12).  Moreover, the processing of the touch can be performed via first and second communication links between the touch device and a computer device that can be a personal computer, server, or a network device (machine translation, page 9, last 3 paragraphs).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rimon to have the first and second communications occur with an external device such that the external device receives, via a first communication link sent from a touch device, the first coordinate information to calibrate the device for future detections of the user and unlocking of the device which is stored by the computer device, and receive, via a comprises a first central coordinate value of a first closed geometric shape corresponding to a first touch pattern, and	the second coordinate information comprises a second central coordinate value of a second closed geometric shape corresponding to a second touch pattern.	Liu teaches	the first coordinate information comprises a first central coordinate value of a first closed geometric shape corresponding to a first touch pattern ([0142-0144], pressure clouds are detected for touch comparison to determine behaviometric characteristic of an individual with the pressure applied within a threshold each time the individual completes the pattern, the individual is authenticated based on a first closed geometric shape of an ellipse as a first previously captured pressure cloud; first coordinate information is major axis of the ellipse of the first cloud), and	the second coordinate information comprises a second central coordinate value of a second closed geometric shape corresponding to a second touch pattern ([0142-0144], pressure clouds are detected for touch comparison to determine behaviometric characteristic of an individual with the pressure applied within a threshold each time the Regarding claim 2, Rimon as modified by Huawei and Liu discloses the method for detecting the touch pattern width according to claim 1, wherein receiving, via the first communication link to an application from the touch device, the first coordinate information and the corresponding first touch width information for a first touch pattern further comprises:	acquiring, via the first communication link to an application from the touch device, the first coordinate information of the first touch pattern and the corresponding first touch width information (Huawei, machine translation, page 9, last 3 paragraphs, the processing of the first touch can be performed via first and second communication links 
	The motivation is the same as in claim 1.	Regarding claim 3, Rimon as modified by Huawei and Liu discloses the method for detecting the touch pattern width according to claim 1, wherein storing the first coordinate information and the first touch width information in the data object stored in the storage device further comprises:	establishing a touch information set according to the first coordinate information and the corresponding first touch width information (Rimon, [0008-0010, 0073, 0086, 0088-0090, 0093, and 0098-0101], touch information set is the captured criteria [0100] for each user during calibration which includes user’s first coordinate information and first touch width information);	establishing a touch information table (Rimon, [0008-0010, 0073, 0088-0090, 0093, and 0098-0101], touch information set of the captured criteria [0100] for each user during calibration is stored in a touch information table which is established during creation of the users information stored during calibration; storage is interpreted under a broadest reasonable interpretation as a data table storing touch information; in the modified device, such information is established as a table and stored in the external computer device as taught by Huawei, machine translation, page 9, last 3 paragraphs); and	-4-Attorney Docket No. ZL0004-0004-USstoring the touch information set into the touch information table (Rimon, [0008-0010, 0073, 0086, 0088-0090, 0093, and 0098-0101], touch information set of the 
	Regarding claim 4, Rimon as modified by Huawei and Liu discloses the method for detecting the touch pattern width according to claim 3, wherein determining that the second coordinate information is within a range of the first coordinate information and determining, using the first coordinate information as an index, the first touch width information, and associating the first touch width information as width information to the current second touch pattern comprise:	comparing the second coordinate information with each piece of first coordinate information in the touch information table, and acquiring the first coordinate information consistent with the second coordinate information (Rimon, [0008-0010, 0073, 0088-0090, 0093, and 0098-0101]; [0098] verification searches from the stored first coordinate information (stored user’s touch information) for consistency with the second coordinate information (subsequent user touch after calibration) and determines the touch width as the same when a match is found during verification of the data stored in a data table of storage of the device; information from the second user touch is compared to data stored from the first user touch);	reading the first touch width information in the touch information set corresponding to the first coordinate information (Rimon, [0008-0010, 0073, 0086, 0088-0090, 0093, and 0098-0101]; [0098] verification searches from the stored first coordinate information (stored user’s touch information) for consistency with the second Regarding claim 8, Rimon as modified by Huawei and Liu discloses the method for detecting the touch pattern width transmitting the touch width information according to claim 1, wherein the first touch width information comprises long axis information and short axis information of an inscribed ellipse corresponding to the first touch pattern (Liu, [0142-0144], major axis and minor axis).	The motivation is the same as in claim 1.

	Regarding claim 9, Rimon discloses	A method for identifying a touch pattern, comprising ([0008-0010, 0073, 0088-0090, 0093, and 0098-0101]): dictionary, wherein the first coordinate information is used as an index to the first touch width information ([0008-0010, 0073, 0086, 0088-0090, 0093, and 0098-0101], calibration procedure provides users first coordinate information [0100] including touch sensor signals for detecting touch having coordinate information and touch width information which is stored for later verification during a subsequent touch along with other various characterization criteria; the various characterization criteria as signal parameters is collected for the number of conducting lines of the digitizer detecting a signal, amplitude of the detected signal, amount of pressure applied to the digitizer, size of the finger touch, width of the finger touch, length of the finger touch, shape of the finger touch, etc.; [0089] teaches using a first communication link from the PDA ([0073]) to store via an application of the host 22 the user calibration data of the characterization criteria of the user in a storage unit 23; [0073] data dictionary is memory for calibration data of users being stored in storage device of the host);	receiving, via a second communication to the application from an operating system, second coordinate information sent for a current second touch pattern without a corresponding touch width associated with the current second touch pattern, wherein the second coordinate information comprises touch pattern coordinate information sent by the touch device to the operating system ([0008-0010, 0073, 0086, 0088-0090, 0093, and 0098-0101], operating system for touch device (PDA [0073]) provides second coordinate information [0100] including touch sensor signals for detecting touch having corresponding to the first coordinate information, and associating the first touch width information as width information to the current second touch pattern ([0008-0010, 0073, 0086, 0088-0090, 0093, and 0098-0101]; [0098] verification searches from the stored first coordinate information (stored user’s touch information) for consistency with the second coordinate information (subsequent user touch after calibration) and determines the touch width as the same when a match is found with other selected characterization criteria during verification; [0101] teaches determining the second coordinate information is within a range of the first coordinate information of, for example, 3-4 conductive lines depending on the user’s finger size during calibration with the first coordinate information (calibration detection) as the index as determined as the current second touch pattern; since there is a match detected, the width for the current second touch pattern is determined based on the known first touch width information); and	identifying the second touch pattern according to the second touch width information ([0008-0010, 0073, 0086, 0088-0090, 0093, and 0098-0101]; [0098] verification searches from the stored first coordinate information (stored user’s touch 
	Rimon does not explicitly disclose the first and second communications each being a “communication link” such that processing of the touch pattern width is performed external to the touch device by an external device.	Huawei teaches storing a graphics library in advance for different users in order to unlock touch screen devices based on touch parameters such as width of the touch and pattern of the touch (machine translation, Abstract, page 6, steps S11 and/or S12).  Moreover, the processing of the touch can be performed via first and second communication links between the touch device and a computer device that can be a personal computer, server, or a network device (machine translation, page 9, last 3 paragraphs).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rimon to have the first and second communications occur with an external device such that the external of a first closed geometric shape corresponding to a first touch pattern, and	the second coordinate information comprises a second central coordinate value of a second closed geometric shape corresponding to a second touch pattern.	Liu teaches	wherein the first coordinate information comprises a first central coordinate value of a first closed geometric shape corresponding to a first touch pattern ([0142-0144], pressure clouds are detected for touch comparison to determine behaviometric characteristic of an individual with the pressure applied within a threshold each time the individual completes the pattern, the individual is authenticated based on a first closed geometric shape of an ellipse as a first previously captured pressure cloud; first coordinate information is major axis of the ellipse of the first cloud), and	the second coordinate information comprises a second central coordinate value Regarding claim 10, Rimon discloses 	A system for detecting a touch pattern width, comprising ([0008-0010, 0073, 0086, 0088-0090, 0093, and 0098-0101], Fig. 1): 	a touch device ([0073, PDA is a touch device having a processor communicatively coupled thereto); and	a processor, communicatively coupled to the touch device ([0073, PDA is a touch device having a processor communicatively coupled thereto), todictionary stored in a storage device (Fig. 1, [0008-0010, 0073, 0086, 0088-0090, 0093, and 0098-0101], calibration procedure provides users first coordinate information [0100] including touch sensor signals for detecting touch having coordinate information and touch width information which is stored for later verification during a subsequent touch along with other various characterization criteria; the various characterization criteria as signal parameters is collected for the number of conducting lines of the digitizer detecting a signal, amplitude of the detected signal, amount of pressure applied to the digitizer, size of the finger touch, width of the finger touch, length of the finger touch, shape of the finger touch, etc.; [0089] teaches using a first communication link from the PDA ([0073]) to store via an application of the host 22 the user calibration data of the characterization criteria of the user in a storage unit 23; [0073] data dictionary is memory for calibration data of users being stored in storage device of the host);	receive, via a second communication to the application from an operating system, second coordinate information for a current second touch pattern without a corresponding touch width associated with the current second touch pattern, wherein the second coordinate information is touch pattern coordinate information sent by the touch device to the operating system ([0008-0010, 0073, 0086, 0088-0090, 0093, and 0098-0101], operating system for touch device (PDA [0073]) provides second coordinate information [0100] including touch sensor signals for detecting touch having corresponding to the first coordinate information, and associate the first touch width information as width information to the current second touch pattern ([0008-0010, 0073, 0086, 0088-0090, 0093, and 0098-0101]; [0098] verification searches from the stored first coordinate information (stored user’s touch information) for consistency with the second coordinate information (subsequent user touch after calibration) and determines the touch width as the same when a match is found with other selected characterization criteria during verification; [0101] teaches determining the second coordinate information is within a range of the first coordinate information of, for example, 3-4 conductive lines depending on the user’s finger size during calibration with the first coordinate information (calibration detection) as the index as determined as the current second touch pattern; since there is a match detected, the width for the current second touch pattern is determined based on the known first touch width information).
	Rimon does not explicitly disclose the first and second communications each being a “communication link” such that processing of the touch pattern width is performed external to the touch device by an external device.	Huawei teaches storing a graphics library in advance for different users in order wherein the first coordinate information comprises a first central coordinate value of a first closed geometric shape corresponding to a first touch pattern, and	the second coordinate information comprises a second central coordinate value of a second closed geometric shape corresponding to a second touch pattern.	Liu teaches	wherein the first coordinate information comprises a first central coordinate value of a first closed geometric shape corresponding to a first touch pattern ([0142-0144], pressure clouds are detected for touch comparison to determine behaviometric characteristic of an individual with the pressure applied within a threshold each time the individual completes the pattern, the individual is authenticated based on a first closed geometric shape of an ellipse as a first previously captured pressure cloud; first coordinate information is major axis of the ellipse of the first cloud), and	the second coordinate information comprises a second central coordinate value of a second closed geometric shape corresponding to a second touch pattern ([0142-0144], pressure clouds are detected for touch comparison to determine behaviometric characteristic of an individual with the pressure applied within a threshold each time the individual completes the pattern, the individual is authenticated based on a second closed geometric shape of an ellipse as a currently captured pressure cloud which is compared to the previously captured pressure cloud; second coordinate information is major axis of the ellipse of the second cloud).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rimon and Huawei to have wherein the first coordinate information comprises a first central coordinate value of a first closed geometric shape corresponding to a first touch pattern, and the second coordinate information comprises a second central coordinate value of a second closed geometric shape corresponding to a second touch pattern, such as taught by Regarding claim 11, Rimon discloses 	A system for identifying a touch pattern, comprising ([0008-0010, 0073, 0088-0090, 0093, and 0098-0101], Fig. 1): 	a touch device ([0073, PDA is a touch device having a processor communicatively coupled thereto); and	a processor, communicatively coupled to the touch device ([0073, PDA is a touch device having a processor communicatively coupled thereto), to	receive, via a first communication to an application from the touch device, first coordinate information and corresponding first touch width information for a first touch pattern, and store the first coordinate information and the first touch width information in a data dictionary (Fig. 1, [0008-0010, 0073, 0086, 0088-0090, 0093, and 0098-0101], calibration procedure provides users first coordinate information [0100] including touch sensor signals for detecting touch having coordinate information and touch width information which is stored for later verification during a subsequent touch along with other various characterization criteria; the various characterization criteria as signal parameters is collected for the number of conducting lines of the digitizer detecting a signal, amplitude of the detected signal, amount of pressure applied to the digitizer, size of the finger touch, width of the finger touch, length of the finger touch, shape of the finger touch, etc.; [0089] teaches using a first communication link from the PDA ([0073]) to store via an application of the host 22 the user calibration data of the characterization is touch pattern coordinate information sent by the touch device to the operating system ([0008-0010, 0073, 0086, 0088-0090, 0093, and 0098-0101], operating system for touch device (PDA [0073]) provides second coordinate information [0100] including touch sensor signals for detecting touch having coordinate information without a corresponding touch width associated with the current second touch pattern ([0086 and 0100], in some embodiments touch width information may not be part of the characterization criteria to be selected for verification of the user’s touch) which is sent by the touch device (i.e., sensors) to the operating system of the touch device);	determine that the second coordinate information within a range of the first coordinate information, and determine the first touch width information corresponding to the first coordinate information, and associate the first touch width information as width information to the current second touch pattern ([0008-0010, 0073, 0086, 0088-0090, 0093, and 0098-0101]; [0098] verification searches from the stored first coordinate information (stored user’s first touch information) for consistency with the second coordinate information (subsequent user touch after calibration) and determines the touch width as the same when a match is found with other selected characterization criteria during verification; [0101] teaches determining the second coordinate 
	Rimon does not explicitly disclose the first and second communications each being a “communication link” such that processing of the touch pattern width is performed external to the touch device by an external device.	Huawei teaches storing a graphics library in advance for different users in order to unlock touch screen devices based on touch parameters such as width of the touch wherein the first coordinate information comprises a first central coordinate value of a first closed geometric shape corresponding to a first touch pattern, and	the second coordinate information comprises a second central coordinate value of a second closed geometric shape corresponding to a second touch pattern..
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rimon in view of Huawei and Liu as applied to claims 1-4 and 8-11, and further in view of Cho (US 2013/0339346).	Regarding claim 5, Rimon as modified by Huawei and Liu discloses the method for detecting the touch pattern width according to claim 1, wherein storing the first coordinate information and the first touch width information in a data object stored in a storage device comprises: 	establishing a data dictionary, and storing the first coordinate information and the first touch width information into the data dictionary (Rimon, [0008-0010, 0073, 0086, 0088-0090, 0093, and 0098-0101], touch information set of the captured criteria [0100] for each user during calibration is stored in a touch information table or data dictionary which is established during creation of the users information stored during calibration having defined criteria for being stored in the data dictionary); and 	wherein determining that the second coordinate information is within a range of the first coordinate information comprises:	obtaining first coordinate information consistent with the second coordinate information ([0008-0010, 0073, 0086, 0088-0090, 0093, and 0098-0101]; [0098] verification searches from the stored first coordinate information (stored user’s touch information) for consistency with the second coordinate information (subsequent user touch after calibration) and determines the touch width as the same when a match is .
	Rimon as modified by Huawei and Liu does not explicitly disclose	searching, from the data dictionary, for first coordinate information having a distance from the second coordinate information smaller than a pre-determined threshold.	Cho teaches finding matches for less than identical input by pre-storing information regarding similarity criteria using similarity thresholds ([0113]).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rimon, Huawei and Liu to have wherein searching for the one consistent with the second coordinate information comprises searching, for first coordinate information having a distance from the second coordinate information smaller than a pre-determined threshold, such as taught by Cho.  The modified method would search from the data dictionary for the purpose of detecting a similarity for non-identically captured but similar touch inputs within a predetermined threshold.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rimon in view of Huawei and Liu as applied to claims 1-4 and 8-11, and further in view of Ito et al. (US 2014/0002395, hereinafter “Ito”).	Regarding claim 6, Rimon as modified by Huawei and Liu discloses the method for detecting the touch pattern width according to claim 1, but does not explicitly disclose further comprising:.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rimon in view of Huawei and Liu as applied to claims 1-4 and 8-11, and further in view of Schultz et al. (US 2015/0381649, hereinafter “Schultz”) and Flanagin et al. (US 6,128,661, hereinafter “Flanagin”).  
	Regarding claim 7, Rimon as modified by Huawei and Liu discloses the method for detecting the touch pattern width according to claim 1, but does not explicitly disclose prior to receiving first coordinate information and corresponding first touch width information for a first touch pattern, further comprising:  	-5-Attorney Docket No. ZL0004-0004-USusing a serial port to set the first communication link with the touch device and 
	Schultz teaches to form communication systems with mobile device by having the user device 202 connect to a public computer network 206 which receives stored data from a database 210 of a server computer 208 having an operating system (Fig. 2, user device 202, public computer network 206, server computer 208, and database 210).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rimon, Huawei and Liu to have a computer systems architecture like Rimon and Huawei for storing calibration data in the database which is provided by an operating system of the computer server to the public computer network and have current touch information provided by the user computer to the public computer network for performing computing processing via the public network, such as taught by Schultz, for the purpose of using high speed computer network processing for determining matches of touches with externally stored calibration touch information.  The modified method would have prior to receiving first coordinate information and touch width information for a touch pattern, further comprising:  -5-Attorney Docket No. ZL0004-0004-USusing a port to set a first communication link with the touch device and a second communication link with the operating system respectively, wherein the first communication link is to receive the first coordinate information and the first touch 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PATRICK FOX whose telephone number is (571)270-3877.  The examiner can normally be reached on 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOSEPH PATRICK FOX
Examiner
Art Unit 2694



/J.P.F/Examiner, Art Unit 2694 

/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694